                                            Case 3:19-cv-07799-SI Document 76 Filed 08/20/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WEBCORE-OBAYASHI JOINT                            Case No. 19-cv-07799-SI
                                         VENTURE,
                                   8
                                                         Plaintiff,                        ORDER RE: DISCOVERY
                                   9
                                                    v.                                     Re: Dkt. Nos. 73, 74
                                  10
                                         ZURICH AMERICAN INSURANCE
                                  11     COMPANY,
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The parties have submitted a discovery dispute about plaintiff’s request for the Rule 30(b)(6)

                                  15   witness regarding the drafting history, meaning, and interpretation of the Cost of Making Good

                                  16   exclusion.

                                  17          Defendant contends that the exclusion’s drafting history is not reasonably calculated to lead

                                  18   to the discovery of admissible evidence because the parties agree that the Court will interpret the

                                  19   exclusion according to the plain and ordinary meaning of the policy language. Defendant also

                                  20   asserts that it has produced the few documents it has regarding the drafting history, and that the

                                  21   Zurich underwriter who was in charge of creating the exclusion retired from Zurich many years ago,

                                  22   and thus that there is little information about the drafting history from which Zurich can prepare a

                                  23   Rule 30(b)(6) witness on the subject.

                                  24          Plaintiff asserts that the plain language of the exclusion is “painfully unclear” and that the

                                  25   sought testimony is relevant to what Zurich, as the drafter, intended to exclude, what was carved out

                                  26   from the exclusion and whether Zurich’s application of the exclusion in this case was reasonable

                                  27   and consistent with that understanding. Plaintiff also notes that the Court already ordered Zurich to

                                  28   produce a Rule 30(b)(6) witness on this topic in a December 22, 2020 order, and that nothing has
                                            Case 3:19-cv-07799-SI Document 76 Filed 08/20/21 Page 2 of 2




                                   1   changed to warrant reconsideration of that order.

                                   2          The Court concludes that Zurich has not demonstrated why the December 22, 2020 order

                                   3   should be reconsidered, and that Zurich shall produce a Rule 30(b)(6) witness regarding the drafting

                                   4   history, meaning, and interpretation of the Cost of Making Good exclusion. The Court need not

                                   5   resolve at this time the question of the admissibility of this witness’s testimony.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: August 20, 2021                        ______________________________________
                                                                                       SUSAN ILLSTON
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
